Libbey, J.
By virtue of act of 1874, c. 227, the county commissioners of each county are authorized, if they deem it expedient, to change all volumes of index “now in the registry of deeds,” to the form known as the ledger index, so that the same surnames shall be recorded together in each volume.
The petitioners, the county commissioners of Knox county, determined that it was expedient to change the indexes in the registry of deeds in that county to that form. They had legal authority to do so. They may perform the work personally, or employ some proper person to do it; and for that purpose have a right of access to, and of the use of the records of the registry of deeds, and a right to use a portion of the office of the register of deeds, where the records are kept, if not inconsistent with a proper discharge of the duties of his office by the register.
This right was resisted by the respondent, the register, on the ground that the petitioners had no such Tight under said act, and not because the exercise of that right as claimed, would be incom sistent with a proper discharge of the duties of his office by him.
The wi’it of mandamus is the proper remedy to require the respondent to permit the petitioners to exercise the rights aforesaid. The petitioners have sufficient interest in the subject matter to authorize them to petition for the writ.

Exceptions overruled.


The writ of mandamus to be issued as prayed for.

AppletoN, C. J., WaltoN, DaNeoeth, YiegiN and Petees, JJ., concurred.